Case 3:12-cv-00325-RCJ-CLB Document 371 Filed 11/12/19 Page 1of8

UN # COURT
Fq ~BESTRICL-OF NEVEDA!

COUNSEL? =,

IN RE ZAPPOS } MDL No. 2357

SECURITY BREACH LITIGATION Case No '3:12-cv-00325-RCU-VPC
NOV 1@ ang *8* NO

 

}
CLERK US 0: FCT COUR]

 

 

 

ay. DISTRIC] OF NEVADA |
Notice of my objectton to—the—tretesidni of myself into the

purposed Settlement Agreement
by the Affidavit of Jason Karman

I, Jason Karman, am a sui juris free male of age of majority, a
follower of Yahshua the Messiah in the laws of The Almighty Supreme
Creator, first and foremost and the laws of man when they are not in
conflict (Leviticus 18:3,4). Pursuant to Matthew 5:33-37 and James |
5:12, let my yea be yea, and my nay be nay, as supported by Federal
Public Law 97-280, 96 Stat. 1211. I have personal knowledge of the
matters stated herein, and hereby asseverate understanding the
liabilities presented in Briscoe v LaHue 460 US 325.

I, Jason Karman, in GOOD FAITH do hereby and herein provide my timely
NOTICE AND OPPORTUNITY, upon grounds as follows:

1) This Honorable Court lacks Jurisdiction to include Jason Karman in
this settlement as:

a) I have yet to surrendered myself to the jurisdiction of this
Honorable Court.

b) Neither the Plaintiff nor the Defendant has mailed or served
any paperwork to me regarding this matter.

 

c) I retain my Administrative Rights and have contacted, or am
in the process of contacting the Defendant, to settle this
matter.

2) On or around October 21%, 2019 I received an email (hereinafter
referred to as “Email”) regarding a “2012 security incident.” This
Email is the only time I have been notified and is the first 1 became
aware of such incident.

3) This Email offered a promotional coupon (hereinafter referred to
as “Coupon”) with an expiry of nearly two months, in which a purchase

is required with the Plaintiff in order to use.

4) This Coupon is not Consideration, has no actual value, and is not,
|
Case 3:12-cv-00325-RCJ-CLB Document 371 Filed 11/12/19 Page 2 of 8

any different than any other promotions offered by any cther busines
in the same sector as the Plaintiff.

5) The Email stated that unless I object, I would be included in this
settlement and my rights would become void.

I

|

|

|

6) It is common knowledge that email is an unreliable form of |

communication, and many emails are lost or filtered as spam and |
placed in junk folders.

|

|

|

|

|

7) It is unethical practice to include someone in a settlement
without DUE PROCESS, which requires both NOTICE and OPPORTUNITY.

8) Once due process is denied all jurisdiction ceases per 5 USC §§
S56(d}, 557, 706. Judges have no immunity per Owen v. City of
Independence, 100 S Ct. 1398; Maine v. Thiboutot, 100 S. Ct. 2502);
and Hafer v. Melo, 502 U.S. 21; judges are deemed to know the law an

sworn to uphold the law; judges cannot claim to act in good faith i

willful deprivation of law, they certainly cannot plead ignorance of
the law, even the citizen cannot plead ignorance of the law, it i

ludicrous for a learned judge to plead ignorance of the law Seretork
there is no judicial immunity in matters of rights secured by the
Constitution of the United States of America as per Title 42 USC
$1983, Federal Tort Claims Act exception for unconstitutional acts)
18 USC $1962 RICO Act, and 18 USC §§ 241/242.

9) It may be luck that I actually saw this email and was able to send
in this notice of objection with the short time frame that has been
offered. However, it is extremely probable that many other people
have not seen or received such email notices like was sent to me. For
this reason alone any implied notice is completely improper and
cannot be verified or validated.

10) IT may not be an expert in the law or administrative procedures,
but I do know right from wrong. If there is any human being damaged
by any statements herein, if [s/]he will inform me by facts I will
sincerely make every effort to amend my ways. I hereby and herein
reserve the right to amend and make amendment to this document as
necessary in order that the truth may be ascertained. If the parties
given notice by means of this document have information that would
controvert and overcome this Affidavit, please advise me IN WRITTEN
AFFIDAVIT FORM within thirty (30) days from receipt hereof providing
me with your counteraffidavit, proving with particularity by stating
all requisite actual evidentiary fact, and not merely the ultimate
facts or conclusions, that this Affidavit Statement is substantially
and materially false sufficiently to change materially my status and
factual declarations. Your silence stands as consent to, and tacit
approval of, the factual declarations herein being established as
fact as a matter of law. May the will of our Heavenly Father Yahvah,

 
Case 3:12-cv-00325-RCJ-CLB Document 371 Filed 11/12/19 Page 3 of 8

through the power and authority of the blood of His son Yahshua be
done on Earth as it is in Heaven.

Reserving ALL Natural God-Given Unalienable Birthrights, Waiving
None, Ever,

I declare under penalty cf perjury under the laws of the United
States of America that the foregoing is true and correct.

Executed on this the first day of the eleventh month in the year of
our Lord and Savior two theusand nineteen.

a: GAY

Jason Karman
LR2S (occater Mack 2d
Sacnt Clale Shorey 2 Mela gam,
Case 3:12-cv-00325-RCJ-CLB Document 371 Filed 11/12/19 Page 4of8

Exhibit A
Case 3:12-cv-00325-RCJ-CLB Document 371 Filed 11/12/19 Page 5of8

Jason Karman
23125 Greater Mack #24
Saint Clair Shores, Mighigan

jJason@jrkmusic.com

Ben Barnow

Barnow and Associates, F.C.

205 West Randolph Street, Suite 1630
Chicago, Illinois

 

November 1°, 2019

Regarding 2012 Data Breach |

Dear Ben Barnow,

On or around October 21%, I received an email about a data breach and
a purposed settlement. The purposed settlement offer was very odd an
unusual.

I am quite disappointed that a better effort wasn't taken to notify
me about the events that had taken place leading up to this
settlement.

I have attached an Affidavit regarding this matter, as weil as the
Notice of Objection sent to the Court and all parties.

My Data is worth far more than what you have bargained for in this
settlement and I profusely object!

If you have any questions, please contact me.

Le |
|
Z

Jason Karman

 
Case 3:12-cv-00325-RCJ-CLB Document 371 Filed 11/12/19 Page 6 of 8

Notice to ZAPPOS LLC of Harm and Damages
by the Affidavit of Jason Karman

I, Jason Karman, am a sui juris free male of age of majority, a
follower of Yahshua the Messiah in the laws of The Almighty Supreme
Creator, first and foremost and the laws of man when they are not in
conflict (Leviticus 18:3,4). Pursuant to Matthew 5:33-37 and James
5:12, let my yea be yea, and my nay be nay, as supported by Federal
Public Law 97-280, 96 Stat. 1211. I have personal knowledge of the
matters stated herein, and hereby asseverate understanding the
liabilities presented in Briscoe v LaHue 460 US 325.

I, Jason Karman, in GOOD FAITH do hereby and herein provide my timely
NOTICE AND OPPORTUNITY:

1) On or around October 21%, 2019 I received an email (hereinafter

referred to as “Email”) regarding a “2012 security incident.” This

Email is the first time I have been notified and the first I became
aware of such incident.

2) This Email offered a promotional coupon (hereinafter referred to
as “Coupon”) with an expiry of nearly two months, which also required
a purchase with Zappos te be able to use.

3) This Coupon is not Consideration, only benefits you, and makes any
offer to settle this matter void.

4) My data and private/personal information (hereinafter collectively
referred to as “Data”) is my private property and has value equal to
or exceeding $1,000,000 (One-million dollars).

2) You were trusted with my Data, but failed to protect it.

6) Because of my Data being compromised, there are people and/or
entities (hereinafter referred to as “Entities”) who have it, in
which I would have never given it to.

7) Regardless if it is unwanted phone calls, unwanted emails,
unwanted mail, or something worse, these Entities now have the
ability to sell it or use it for their advantages.

8) Daily I receive phone calls marked as “Scam Likely” and multiple
spam emails. These could very well be a result of my Data being
compromised during the “2012 data breach.”

9) I may not be an expert in the law or administrative procedures,
but I do know right from wrong. If there is any human being damaged
by any statements herein, if [s/]he will inform me by facts I will
Case 3:12-cv-00325-RCJ-CLB Document 371 Filed 11/12/19 Page 7 of 8

sincerely make every effort to amend my ways. I hereby and herein
reserve the right to amend and make amendment to this document as
necessary in order that the truth may be ascertained. If the parties
given notice by means of this document have information that would
controvert and overcome this Affidavit, please advise me IN WRITTEN
AFFIDAVIT FORM within thirty (30) days from receipt hereof providing
me with your counteraffidavit, proving with particularity by stating
all requisite actual evidentiary fact, and not merely the ultimate
facts or conclusions, that this Affidavit Statement is substantially
and materially false sufficiently to change materially my status and
Factual declarations. Your silence stands as consent to, and tacit
approval of, the factual declarations herein being established as
fact as a matter of law. May the will of our Heavenly Father Yahvah,
through the power and authority of the blood of His son Yahshua be
done on Barth as it is in Heaven.

Reserving ALL Natural God-Given Unalienable Birthrights, Waiving
None, Ever,

 

I declare under penalty of perjury under the laws of the United
States of America that the foregoing is true and correct.

Executed on this the first day of the eleventh month in the year of |
our Lord and Savior two thousand nineteen.

wy, GLA

Jason Karman
   

aay Mods 00 | tel eat

Aer men . LL =

BAS Grewter Maels aan | a
, CJase p Shanty Mick. yy se Pista as |
= ™ = a ee ms e101 $4.20. ,
(es

9 Page 8of8

 

2/

   

en Ph Lee
- el o700 0000 5970 8049 - a i
Woy Li ons nines Stearcs D sterce Cut ot Heveda 5
ce: “MD B95? — Cag BILE OF S35 ~ RISC ype

  

ee 35S Ls Vege Bld
Les Vegas , evade Sia

SUiOISFOES cOTS ebpedel peta Ea [eM lyageag| teed let flag f pi byeylagly :
\

Case 3:12-cv-00325-RCJ-CLB Document 371 File
